— Order, Supreme Court, Bronx County (Wilma Guzman, J.), entered on or about October 26, 2010, which granted defendants’ motion to dismiss the complaint pursuant to CPLR 3211 (a) (7), unanimously affirmed, without costs.
The motion court properly concluded that this action could not be maintained against defendants, the counsel hired by plaintiff’s union to represent him in the disciplinary proceedings prior to his termination from the Department of Correction (see Mamorella v Derkasch, 276 AD2d 152, 155 [2000]).
We have considered plaintiffs remaining contentions, including that he himself had retained defendants, and find them unavailing. Concur — Saxe, J.P., Catterson, Acosta, DeGrasse and Richter, JJ.